DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Youn Kim on 1/27/2022.
The claims in the application have been amended as follows:

1 (currently amended). A vehicle digital key sharing service method comprising: 
a digital registration step in which a management server generates a terminal digital key and a vehicle digital key after user authentication in response to a digital key registration request through a dedicated application of a mobile terminal and the mobile terminal stores the terminal digital key in a secure world that is separated from a normal world; and 
a digital key using step in which an authentication token is generated using the terminal digital key stored in the secure world when the mobile terminal approaches or tags a vehicle, 
a vehicle device locks or unlocks a door of the vehicle by activating the vehicle digital key, which is registered from the management server, to validate the authentication token;
wherein the vehicle comprises an authentication controller configured to recognize the mobile terminal as the mobile terminal approaches the vehicle device, receive a public key for encryption from the recognized mobile terminal, encrypt vehicle information using the received public key and decrypt and store a received encrypted vehicle digital key and a telematics controller directly connected to the management server over a network and configured to transmit the encrypted vehicle information to the management server and receive an encrypted vehicle digital key from the management server; and
wherein the authentication controller is a mountable wireless charging pad that charges electric power by receiving a wireless power signal from the mobile terminal.

2 (previously presented). The vehicle digital key sharing service method of claim 1, wherein the digital key registration step comprises a step of registering the digital key in a mobile terminal-based relay mode in which on behalf of the vehicle device the mobile terminal relays registration of the vehicle digital key through authentication by the management server and a step of registering the digital key in a vehicle device-based telematics support mode in which each of the vehicle device and the mobile terminal processes registration of their own digital keys through authentication by the management server.

3 (previously presented). The vehicle digital key sharing service method of claim 2, wherein the step of registering the digital key in a mobile terminal-based relay mode comprises: receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key; forwarding, by the mobile terminal, the terminal public key to the vehicle device and decrypting encrypted vehicle information using the terminal private key after receiving the vehicle information encrypted using the terminal public key from the vehicle device; encrypting, by the mobile terminal, the vehicle information and terminal information using the server public key and then transmitting the encrypted vehicle information and terminal information to the management server; 

4 (previously presented). The vehicle digital key sharing service method of claim 2, wherein the step of registering the digital key in a vehicle device-based telematics support mode comprises: receiving and storing, by the mobile terminal accessing the management server through the dedicated application, a server public key from the management server and generating a terminal public key and a terminal private key; forwarding, by the mobile terminal, a server public key to the vehicle device; encrypting, by the vehicle device, vehicle information with the server public key and transmitting the encrypted vehicle information to the management server; encrypting, by the mobile terminal, terminal information with the server public key and transmitting the encrypted terminal information to the management server; decrypting, by the management server, the information received from the mobile terminal, encrypting the digital key using each of a vehicle public key included in the vehicle information and a terminal public key included in the terminal information, and then transmitting the vehicle digital key to the vehicle device and transmitting the terminal digital key to the mobile terminal; receiving, by the mobile terminal, the encrypted terminal digital key from the management server, decrypting the received terminal digital key, and storing the decrypted terminal digital key in the secure world; and 

5 (previously presented). The vehicle digital key sharing service method of claim 1, wherein the secure world of the mobile terminal corresponds to a mobile secure area using one of a trusted execution environment (TEE), white box cryptography (WBC), universal subscriber identity module (USIM), and embedded subscriber identity module (eSIM).

6 (previously presented). The vehicle digital key sharing service method of claim 1, further comprising a step in which a digital key sharing mode is activated via a dedicated application of a master terminal used by a primary user who owns a digital key, a restriction on unlock authority for the vehicle device is set by performing identification verification and authentication, and a digital key to which a restriction value is applied is shared with a shared terminal used by a sharer.

7 (previously presented). The vehicle digital key sharing service method of claim 1, the step of sharing the digital key comprises: receiving, by the master terminal, an input selection of a menu for sharing a digital key through a dedicated application; performing a primary authentication process for a door key sharing service through the dedicated application of the master terminal by using an identity verification means stored in a secure world; performing a secondary authentication process for a door key sharing service using a compound authentication method in which authentication is performed via an identity verification means in the management server through the dedicated application of the master terminal; setting the restriction value for the digital key stored in the secure world of the master terminal; receiving a selected shared terminal to share the digital key and forwarding the restriction value for the digital key and information on the shared terminal to the management server; and storing, 

8 (previously presented). The vehicle digital key sharing service method of claim 6, wherein the step of sharing the digital key comprises: receiving, by the master terminal, an input selection of a menu for sharing a digital key through the dedicated application; performing a primary authentication process for a door key sharing service with an identity verification means stored in the secure world through the dedicated application of the master terminal; performing a secondary authentication process for a door key sharing service using a compound authentication method in which authentication is performed via an identity verification means in the management server through the dedicated application of the master terminal; generating a restriction value for the digital key stored in a secure world of the master terminal; forwarding, by the master terminal, the digital key and the restriction value for the digital key to a shared terminal to share the digital key; storing, by the shared terminal, the digital key received from the master terminal; and forwarding, by the master terminal, a result of sharing to the management server.

9 (previously presented). The vehicle digital key sharing service method of claim 1, further comprising a step of deleting or changing a shared digital key through a dedicated application, wherein the step of deleting or changing the digital key comprises: checking, by a master terminal, a digital key sharing list through the dedicated application; performing a primary authentication process for a door key sharing service using an identity verification means stored in a secure world through the dedicated application of the master terminal; performing a secondary authentication process for a door key sharing service using a compound authentication method in which authentication is performed via an identity verification means in the management server through the dedicated application of the master 

10 (previously presented). The vehicle digital key sharing service method of claim 9, further comprising, in case of the vehicle device supporting telematics, changing or deleting, by the vehicle device, the digital key in response to a request of the management server to change or delete the digital key.

11 (currently amended). A vehicle digital key sharing service system comprising: 
a management server configured to manage registration, issuance, and disposal of a digital key for a digital key sharing service including locking and unlocking of a door of a vehicle device; 
a mobile terminal configured to receive a terminal digital key issued through authentication by the authentication server, store the terminal digital key in a secure world, and share the digital key with a shared terminal by setting an authority restriction; 
the vehicle device configured to receive a vehicle digital key issued through authentication by the management server and store the vehicle digital key therein;
wherein the vehicle device comprises an authentication controller configured to recognize the mobile terminal as the mobile terminal approaches the vehicle device, receive a public key for encryption from the recognized mobile terminal, encrypt vehicle information using the received public key and decrypt and store a received encrypted vehicle digital key and a telematics controller directly connected to the management server over a network and configured to transmit the encrypted vehicle information to the management server and receive an encrypted vehicle digital key from the management server; and
wherein the authentication controller is a mountable wireless charging pad that charges electric power by receiving a wireless power signal from the mobile terminal.

12 (cancelled).

13 (cancelled).

14 (Previously presented). The vehicle digital key sharing service system of claim 11, wherein the mobile terminal includes a master terminal configured to set restriction on unlock authority for the vehicle device through identification verification and authentication in response to receiving an input selection of a menu for sharing a digital key through a dedicated application and share a digital key to which a restriction value is applied with a shared terminal and the shared terminal configured to share the digital key with the master terminal.

15 (Previously presented). The vehicle digital key sharing service system of claim 14, wherein: the master terminal forwards the digital key to the shared terminal via the management server or directly accesses the shared terminal to forward the digital key to the shared terminal in a short-range wireless communication manner when the digital key to which the restriction value is applied is shared with the shared terminal and the restriction value includes a usable period, the number of usable times, a usable area, and re-sharable information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior arts teach or suggest a system or method to authenticate a mobile terminal at a vehicle further including the limitations as presented in claims 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,252,951 teaches a method of provisioning a mobile communication device with key functionality is disclosed. The method comprises a web portal receiving a request to add key functionality to a mobile communication device and a vehicle. The method comprises registering the mobile communication device via a vehicle key server as a precondition to add a key and a salt to the mobile communication device and a vehicle, wherein the key and the salt are codes. The method comprises accessing a vehicle key data store via the vehicle key server, wherein the data store comprises keys and salts. The method comprises transmitting the key and the salt to a trusted service manager (TSM) server via the vehicle key server; transmitting the salt to the vehicle, and transmitting the salt and the key to the mobile communication device, whereby the mobile communication device is enable to command the vehicle to unlock, lock, or start.
US 20160118839 A1 teaches a wireless charging system, a wireless charging apparatus, and an emergency start-up method using the same. The wireless charging system comprises: a fob of a smart key; a smart key unit for registering authentication information of the fob, and controlling starting by authenticating the fob based on the registered authentication information; and a wireless charging device for wirelessly charging the fob putted on a charging pad by driving a coil of a charging antenna 
	JP2014080165A teaches an in-vehicle system 111 includes an ECU 121 that controls the vehicle, and a charging pad 123 that is provided in the vehicle and can charge a portable terminal 114. The charging pad 123 includes a power supply unit 252 that supplies power to the mobile terminal 114, and a short-range wireless communication unit 251 that performs short-range wireless communication with the mobile terminal 114 when the mobile terminal 114 is installed on the charging pad 123. It has. The ECU 121 includes an authentication unit 214 that performs authentication of authentication information received by the short-range wireless communication unit 251 from the portable terminal 114, and a vehicle control unit 213 that enables the vehicle to be started when the authentication information is successfully authenticated.
	US20030149666 teaches public key technology, with the owner's public key being stored within each of the protected devices, and the corresponding private key within the key fob. Each challenge issued by a protected device is encrypted using the public key, and on receipt decrypted using the private key. If decryption is successful, a verification message is sent from the key fob to the protected device, authorizing the protected device to continue operation.
US20180326947 teaches a system and method of operating a key fob for use in a car sharing vehicle access system, including the steps of: authenticating the key fob for use with a specific vehicle; receiving a key fob activation command; obtaining an authorization to control, using the vehicle commands, at least some vehicle functions on the vehicle; in response to obtaining the authorization, enabling transmissions of any one or more of the vehicle commands from the key fob; receiving a user input requesting that one of the vehicle commands be sent to the vehicle; sending the requested one of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONG HANG JIANG/Primary Examiner, Art Unit 2689